Citation Nr: 1424573	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for warts on the eyelids (claimed as a skin condition on the face).

8.  Entitlement to service connection for warts on the eyelids (claimed as a skin condition on the face).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In addition to the issues listed on the title page, the April 2009 rating decision also denied service connection for a heart disability.  The Veteran appealed the denial of all of the issues adjudicated in the April 2009 RO decision.  However, during the course of the appeal, by way of an October 2012, service connection was granted for coronary artery disease (CAD).  The Veteran has not submitted a notice of disagreement regarding the effective date of service connection for CAD or the assigned disability rating.  As such, the issue of entitlement to service connection for a heart disability has been resolved in full and is no longer before the Board.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to entitlement to service connection for warts on the eyelids (claimed as a skin condition on the face) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 decision, the RO found that new and material evidence sufficient to reopen previously denied claims for service connection for a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, and warts on the eyelids (claimed as eye condition, lesions on face and molds around eyes) had not been submitted; service connection was also denied for a lumbar spine disorder and chronic headaches (claimed as migraines).

2.  The Veteran did not perfect an appeal of the May 2007 RO decision.

3.  The evidence received since the May 2007 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a lumbar spine disorder, and migraine headaches.

4.  The evidence received since the May 2007 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for warts on the eyelids (claimed as a skin condition on the face).



CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2013).

2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for warts on the eyelids (claimed as a skin condition on the face).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A VCAA letter dated in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was informed of the reasons for the prior denials and the type of evidence necessary to reopen each claim.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  The Veteran was also advised of the reason for the previous final denials of service connection and instructed him on the meaning of new and material evidence.  The claims were subsequently adjudicated in April 2009.

The Board also concludes VA's duty to assist has been satisfied.  The appellant's available service treatment records, service personnel records, VA medical treatment records, and private medical records are in the file.  The Board finds no indication that other available, outstanding treatment records exist.  The Board concludes that all records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The Board notes that the appellant has not been scheduled for or provided with a VA examination in connection with his current claims.  However, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

III.  Analysis

	A.  Right Shoulder, Left Shoulder, Right Knee, Left Knee, Lumbar Spine

Previously, in May 2007, the RO found that new and material evidence had not been submitted sufficient to reopen previously denied claims for service connection for right shoulder, left shoulder, right knee, and left knee disabilities.  The RO also denied service connection for a lumbar spine disability.  The RO recognized that the Veteran had been treated for a mild low back strain and for knee pain while he was on active duty.  The RO further noted that the Veteran currently had diagnoses of disabilities of the lumbar spine, bilateral knees, and bilateral shoulders.  However, the RO found that evidence had not been submitted to show a connection between his military service and his current diagnoses of  the lumbar spine, bilateral knees, and bilateral shoulders.  It was further noted that evidence had not been submitted that showed that the Veteran developed arthritis to a compensable degree within one year of leaving active duty.

Evidence added to the record since the May 2007 rating decision includes additional VA and private treatment records which reflect continued treatment for knee, shoulder, and back pain.  Specifically, a private radiology report from September 2007 shows lower lumbar faced osteoarthritis, and a CT scan from June 2009 shows mild degenerative changes in the lumbar spine.  The Veteran has additionally submitted an Internet article regarding osteoarthritis and degenerative spinal joint disease.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claims of entitlement to service connection for right shoulder, left shoulder, right knee, left knee, and lumbar spine disorders.  As discussed, the claims were previously denied by the RO because the evidence did not show that any of these disorders were related to the Veteran's active duty, and the evidence did not show that arthritis of any of the claimed joints was manifest to a compensable degree within one year of the Veteran leaving active duty.  Since then, there has been no further medical evidence added to the file which would establish that the Veteran's bilateral shoulder, bilateral knee, and lumber spine disorders were incurred during active duty or manifest to a compensable degree after leaving active duty.  

The fact that the Veteran was treated during his service for back, knee, and right shoulder pain was documented in his service treatment records.  These service treatment records were considered at the time of the previous final decision, and are therefore cumulative.  The Veteran's personal statements that he was treated for these disorders while on active duty and has experienced symptoms of pain were considered at the time of the previous final decision and are thus cumulative.  The Internet article information provided by the Veteran is not specific to the Veteran and is thus not material.  In essence, the evidence added to the record since the May 2007 rating decision does not raise a reasonable possibility of substantiating the claims.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claims of entitlement to service connection for right shoulder, left shoulder, right knee, left knee, and lumbar spine disorders may not be reopened.

	B.  Migraine Headaches

Service connection was denied for chronic headaches in May 2007.  The RO noted that the Veteran's service treatment records showed that he was treated for headaches while he was on active duty.  The RO further noted that that the Veteran currently had chronic daily headaches.  However, the evidence did not show a connection between a current disability and the Veteran's in-service headaches. 

Evidence added to the record since the August 1998 rating decision includes additional VA and private treatment records which reflect additional complaints of headaches.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for migraine headaches.  As discussed, the RO initially denied the Veteran's claim because there was no persuasive evidence of a connection between the Veteran's in-service treatment for headaches and a current disability.  Since then, there has been no further medical evidence added to the file which would establish such a connection.  While the current treatment records contain the Veteran's complaints of headaches, they do not provide the necessary connection between a current disability and his active duty service.  Additionally, the Veteran's personal statements that he has headaches as a result of his active duty service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the May 2007 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for migraine headaches may not be reopened.

	C.  Warts on the Eyelids

In this case, in March 2003, the Veteran originally applied for service connection for an "eye condition."  In adjudicating the claim, the RO recharacterized the issue as entitlement to service connection for "warts on eyelids (claimed as eye condition)," as a current VA examination showed that the Veteran had warts on his eyelids.  The RO denied the claim, and the Veteran perfected an appeal.  In a September 2005 decision, the Board denied service connection for "warts on the eyelids," noting that while the service treatment records showed that he had a sebaceous cyst under his right eye while on active duty, there was no indication that the Veteran had any warts on his eyelids while he was on active duty.  The Veteran did not appeal this decision.

In October 2006, the Veteran filed a petition to reopen a previously denied claim for service connection for "warts on eyelids (claimed as eye condition."  In his claim, the Veteran drew attention to the fact that while on active duty, in December 1971, he was treated for a cyst under the right eye.  In May 2007, the RO decided that the claim for service connection for "warts on eyelids (claimed as eye condition, lesions on face and molds around eyes" remained denied because the evidence submitted was not new and material.  The Veteran did not appeal this decision.

The Veteran filed his current claim in October 2008.  He indicated that he was applying for service connection for a "chronic skin condition on the face."  In a November 2008 letter, the RO informed the Veteran that his claim for a chronic skin condition of the face had been accepted as a petition to reopen a previously denied claim for service connection for warts on the eyelids.  The RO asked the Veteran to inform them if that interpretation was not correct, and neither the Veteran nor his accredited representative asserted that the RO's characterization of the claim was incorrect.  Consequently, in an April 2009 decision, the RO found that the claim for service connection for "warts on eyelids (claimed as skin condition on face)" remained denied because the evidence submitted was not new and material.  The current appeal ensued.

From the aforementioned history, it is clear that the Veteran has been attempting to obtain a grant of service connection for facial symptoms in the area of his eyes.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  New and material evidence is necessary to reopen the claim as the in-service diagnosis of sebaceous cyst under his right eye while on active duty was of record at the time of the prior rating decisions, and this diagnosis was acknowledged in the prior September 2005 Board denial.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases). 

Here, the Veteran's claim for service connection was previously denied because the Veteran had a current diagnosis of warts on his upper eyelids, and although the service treatment records showed treatment for a sebaceous cyst under his right eye in December 1971, they were negative for any treatment for warts.  

The evidence added to the claims file subsequent to prior denial includes additional VA treatment records, private treatment records, and statements from the Veteran.  Pertinent to the current claim, these additional records show that in December 2011, the Veteran had a cyst removed from his right eyelid.  

This diagnosis of a cyst on the right eyelid was not previously of record.  As such, it is new.  The Board finds that this diagnosis is also material to the claim, as the Veteran received a diagnosis of a cyst by his right eye while he was on active duty.  As new and material evidence has been received, the claim for service connection for warts on the eyelids (claimed as a skin condition on the face) is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required. This will be discussed in the remand section below.


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a right shoulder disorder is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a left shoulder disorder is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a right knee disorder is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a left knee disorder is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a lumbar spine disorder is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for migraine headaches is denied.

New and material evidence having been received, the claim of entitlement to service connection for warts on the eyelids (claimed as a skin condition on the face) is reopened; to this extent only, the appeal is granted.



REMAND

Having reopened the Veteran's claim for service connection for warts on the eyelids (claimed as a skin condition on the face), the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before it may appropriately consider this reopened claim.

As noted above, the service treatment records show the Veteran was treated for a sebaceous cyst under his right eye in December 1971.  Post-service treatment records show that in December 2011, the Veteran had a cyst removed from his right eyelid. 

With respect to this reopened claim for service connection, there is no medical opinion of record which addresses the possible relationship between the Veteran's currently diagnosed right eyelid cyst and his in-service treatment.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination for his claimed facial cysts.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his facial symptoms and onset relating to his right eyelid cyst. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a disability involving cysts or facial lesions.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current cyst and/or facial lesion disabilities had their onset during, or are otherwise related to his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


